

Exhibit 10.1
SELECTIVE INSURANCE GROUP, INC.
2014 OMNIBUS STOCK PLAN


DIRECTOR STOCK OPTION AGREEMENT


This DIRECTOR STOCK OPTION AGREEMENT (the “Stock Option Agreement”), is made and
entered into as of the date appearing on the signature page below, by and
between Selective Insurance Group, Inc., a New Jersey corporation (the
“Company”) and [DIRECTOR] (the “Optionee”).
WHEREAS, the Board of Directors of the Company (the “Board”) has adopted the
Selective Insurance Group, Inc. 2014 Omnibus Stock Plan (the “Plan”);
WHEREAS, the Plan provides for the grant of options to Participants, including a
Non-Employee Director of the Company; and
WHEREAS, the Salary and Employee Benefits Committee of the Board (the
“Committee”) has approved on [GRANT DATE] (the “Date of Grant”) the grant of an
Option, as hereinafter defined, to the Optionee as set forth below, pursuant to
the Plan.
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:
1.Definitions. Capitalized terms that are used but not defined in this Agreement
have the meaning set forth in the Plan.


2.Number of Shares and Exercise Price. The Company hereby grants to the Optionee
an option (the “Option”), subject to the terms and conditions of the Plan and
this Stock Option Agreement, to purchase [NUMBER] As determined by the
Committee. shares of the common stock of the Company, par value $2.00 per share,
at a price (the “Exercise Price”) of $[PRICE] Equal to the Fair Market Value of
a share of Company Stock on the Date of Grant. per share. The Option is intended
to be a Nonqualified Stock Option.


3.Term of Option and Conditions of Exercise.
(a)Term of Option. Unless the Option is earlier terminated in accordance with
Section 3(b), or the terms of the Plan, the term of the Option shall commence on
the Date of Grant and terminate upon the expiration of ten (10) years from the
Date of Grant. Upon the termination of the Option, all rights of the Optionee
hereunder shall cease.
(b)Vesting. The Option shall become vested and exercisable upon the first
anniversary of the Date of Grant; provided, however, that to the extent the
Option is not yet exercisable, it shall become exercisable in full upon the
earlier of: (i) the date that the Optionee ceases to be a member of the Board
for any reason other than Cause, or (ii) the occurrence of a Change in Control.
Notwithstanding the foregoing, if the Optionee ceases to be a member of the
Board by reason of Cause, the Option, whether or not then exercisable, shall be
terminated at the time of such cessation.




1 As determined by the Committee.
2 Equal to the Fair Market Value of a share of Company Stock on the Date of
Grant.
















--------------------------------------------------------------------------------







4.Nontransferability of Option. Unless otherwise determined by the Committee
pursuant to Section 22 of the Plan, the Option shall not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the Optionee
otherwise than by will or by the laws of descent and distribution, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided, that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.
Except as otherwise determined by the Committee pursuant to Section 22 of the
Plan, the Option may be exercised, during the lifetime of the Optionee, only by
the Optionee or, if permissible under applicable law, by the Optionee’s guardian
or legal representative.


5.Exercise of Option. The Option may be exercised by written notice in the form
provided by the Company, delivered to the Secretary of the Company or his or her
designee, specifying the portion of the Option to be exercised and, except in
the case of a “net exercise” of the Option, accompanied by payment therefor. The
Exercise Price for any shares of Company Stock purchased pursuant to the
exercise of the Option shall be paid upon such exercise by one or a combination
of the means provided in Section 7(c)(ii) of the Plan.


6.Undertakings by Optionee. The Optionee hereby agrees to take whatever
additional actions and execute whatever additional documents the Committee may,
in its discretion, deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on the Optionee pursuant
to the express provisions of this Stock Option Agreement or the Plan.


7.Notices. Any notice required or permitted to be given to the Company under
this Stock Option Agreement shall be addressed to Selective Insurance Group,
Inc., Attention: Corporate Secretary, 40 Wantage Avenue, Branchville, New Jersey
07890; any notice required or permitted to be given to the Optionee hereunder
shall be deemed given when delivered personally, when deposited with a United
States Post Office, postage prepaid, addressed, as appropriate, either at the
Optionee’s address as last known by the Company or such other address as the
Optionee may designate in writing to the Company, or by electronic delivery to
the Optionee’s electronic address as last known by the Company or such other
address as the Optionee may designate in writing to the Company.


8.Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Stock Option Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.
9.Amendments. Except as otherwise provided in Section 12 hereof, this Stock
Option Agreement may be amended or modified at any time only by an instrument in
writing signed by each of the parties hereto.


10.Survival of Terms. This Stock Option Agreement shall apply to and bind the
Optionee and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors.


11.Agreement Not a Contract for Services. Neither the grant of the Option, the
execution of this Stock Option Agreement nor any other action taken pursuant to
this Stock Option Agreement shall constitute or be evidence of any agreement or
understanding, express or implied, that the Optionee has a right to continue to
provide services as a director of the Company for any period of time or at any
specific rate of compensation.
Severability. If a provision of this Stock Option Agreement is held invalid by a
court of competent jurisdiction, the remaining provisions will nonetheless be
enforceable according to their terms.  Further, if any provision is held to be
over broad as written, that provision shall be amended to


12.Severability. If a provision of this Stock Option Agreement is held invalid
by a court of competent jurisdiction, the remaining provisions will nonetheless
be enforceable according to their terms.  Further, if any provision is held to
be over broad as written, that provision shall be amended to narrow its
application to the extent necessary to make the provision enforceable according
to applicable law and enforced as amended.


13.Governing Law. This Stock Option Agreement shall be governed by and construed
according to the laws of the State of New Jersey, without regard to the
conflicts of law rules thereof.




--------------------------------------------------------------------------------





14.Incorporation of Plan; Acknowledgment. The Plan is hereby incorporated herein
by reference and made a part hereof, and the Option and this Stock Option
Agreement are subject to all terms and conditions of the Plan.  In the event of
any inconsistency between the Plan and this Stock Option Agreement, the
provisions of the Plan shall govern.  By signing this Stock Option Agreement,
the Optionee acknowledges having received copies of the Plan and the Plan’s
prospectus.








(The remainder of this page is intentionally left blank.)
































































































--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed and delivered this Stock
Option Agreement on the day and year written below.


SELECTIVE INSURANCE GROUP, INC.




By:____________________________________                
Name:______________________________
Title:_______________________________                     




                        
[DIRECTOR]




